Citation Nr: 0909115	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-24 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for an anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) listed above.  

In May 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  

The claims on appeal were previously before the Board in 
December 2007, at which time the claims were remanded for 
additional evidentiary development.  All requested 
development has been conducted with respect to the Veteran's 
seizure disorder claim; however, additional development is 
needed with respect to the anxiety disorder claim.  

As such, the issue of entitlement to service connection for 
an anxiety disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has a seizure disorder that began in service or was 
manifested to a compensable degree within the first 
postservice year or that is due to any incident or event 
which arose in his military service.  




CONCLUSION OF LAW

A seizure disorder was not incurred, directly or 
presumptively, in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in April 2003 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the Veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.

Finally, the Board notes the RO sent the Veteran a letter in 
April 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  The claim was readjudicated as shown in a July 2008 
SSOC, and the Board concludes that all required notice has 
been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records, as well as post-
service VA and private medical records dated from August 1977 
to October 2003.  The Veteran was also afforded a VA 
examination in June 2008 and he was given an opportunity to 
set forth his contentions at the hearing before the 
undersigned in May 2007.  Significantly, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases including epilepsy become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Seizure Disorder

The Veteran has asserted that service connection for a 
seizure disorder is warranted because he believes his 
seizures are related to an incident that occurred during 
active military service.  The Veteran has asserted that, 
while stationed at Can Tho in the Mekong Delta in early 1972, 
he was building a sandbag bunker, which fell and struck him 
in the head.  The Veteran has reported that he was knocked 
unconscious and treated at the site but, at the May 2007 
hearing, he testified that he was not hit hard enough to 
knock him out and he returned to work after resting for 10 
minutes.  See July 2006 Representative's statement; May 2007 
Travel Board hearing transcript.  

Nevertheless, the Veteran has asserted that, when he returned 
from Vietnam, he and a few of his friends rented a house at 
Colorado Springs and, one morning, one of his roommates told 
him he had had a seizure-type episode.  The Veteran reported 
that he did not follow-up with medical treatment at that time 
but he has suffered from seizures since that time.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or findings related to a neurological 
disorder, to include a seizure disorder; nor are there any 
complaints, treatment, or findings related to an in-service 
head injury.  In fact, at his separation examination in 
August 1973, the Veteran denied having suffered a head injury 
and epilepsy or fits, and clinical examination did not reveal 
any findings indicative thereof.  

As noted, there is no contemporaneously recorded, credible 
evidence showing the Veteran suffered a seizure during 
service, as he has reported that he did not seek medical 
treatment after his friend told him he suffered a seizure-
type episode.  The lack of contemporaneous medical evidence 
does not render the Veteran's report of a seizure incredible; 
however, the Veteran is unable to provide evidence which 
might corroborate his report, including the name of the 
person who told him he suffered a seizure-type episode.  It 
is not a pleasant task for the Board to discount the 
credibility of a Veteran's statements.  However, the evidence 
of record does not support a finding that he suffered a 
seizure in service.  The Board must weigh all the evidence 
that supports or opposes the Veteran's assertion, and the 
Board affords the Veteran's report of suffering a seizure 
during military service less probative weight given the lack 
of corroborating medical or lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  Even if the Board 
accepted the Veteran's report of suffering a seizure during 
service as credible, there is no competent evidence of record 
relating his current seizure disorder to any event during 
service, including an in-service head injury.  

In this context, the Board also notes there is no 
contemporaneously recorded, credible evidence of any head 
injury in service.  The only evidence suggesting the Veteran 
suffered a head injury in service is the Veteran's own 
statements.  In evaluating this claim, the Board notes the 
Veteran is competent to provide evidence and statements as to 
events that occurred during military service, including being 
hit in the head by a falling bunker.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the 
determination as to whether the alleged in-service head 
injury caused a chronic seizure disorder requires an opinion 
from an individual who possesses the requisite medical 
training and expertise that would make one competent to offer 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Review of the record reveals there is no competent medical 
evidence of record which suggests that the Veteran's current 
seizure disorder is related to his military service, in 
general, or an in-service head injury, specifically.  While 
findings from an October 1997 electroencephalogram (EEG) 
suggest that the Veteran's seizures are of genetically 
determined origin, the preponderance of the medical evidence 
reflects that, when the Veteran received treatment for his 
seizure disorder, his neurologist, Dr. R.K.C., noted that he 
has a history a closed head injury.  See private medical 
records dated July 1992, June 1999, and December 1999.  In 
fact, Dr. R.K.C. stated that the Veteran's traumatic head 
injury seems to be the most likely etiology of the Veteran's 
seizure disorder.  See December 1999 VA outpatient treatment 
record.  However, it appears Dr. R.K.C. is referring to a 
post-service closed head injury the Veteran incurred during a 
motor vehicle accident in 1976 as that is the only head 
injury mentioned in his records.  The 1976 injury was 
described as significant with prolonged coma.  In July 1992 
the Veteran reported seizure symptoms to have begun three 
years previously with very brief events.

In this regard, the evidence shows that, when the Veteran 
initially presented for treatment in July 1992, he reported 
suffering a closed head injury in 1976, with no other history 
of head injury.  See July 1992 private medical record.  
Review of subsequent medical evidence reveals that neither 
the Veteran nor Dr. R.K.C. reported or referred to a closed 
head injury that occurred during the Veteran's military 
service.  See private medical records dated July 1992 to 
March 2003.  The Board notes that, throughout the pendency of 
this claim, which was filed in 2003, the Veteran has 
consistently related his seizure disorder to the alleged in-
service head injury; however, the Board accords more 
probative value to statements made contemporaneously to when 
medical treatment was being rendered than statements made 
several years thereafter.  See Rucker v. Brown, 10 Vet. App. 
67, 73 (1997).  

The Veteran testified that the neurologist who treated him at 
Whidbey General Hospital after the 1976 motor vehicle 
accident thought the accident was caused by seizures.  The 
Board remanded this claim in December 2007 in order to obtain 
medical records from the hospital and the RO sent the Veteran 
a letter in February 2008 requesting that he complete all 
necessary release forms.  The Veteran responded to the letter 
with a written statement, which stated that he already 
obtained and sent in what he had in his possession and other 
records are not available as they were destroyed in a flood.  

Nevertheless, the July 1992 private medical record from Dr. 
R.K.C. notes the Veteran was treated at Whidbey Hospital 
following the 1976 accident but that examination of the 
Veteran, including laboratory evaluation and findings from an 
"EKG (electrocardiogram)," was unremarkable.  The Board 
notes the July 1992 private medical record was created for 
the Veteran's primary care physician, Dr. R.L.G., who treated 
the Veteran after the 1976 accident.  Therefore, the Board 
finds the statement contained in the July 1992 medical record 
regarding the Veteran's condition following the 1976 accident 
more probative than the Veteran's report that he was told the 
accident was due to seizures.

As such, the Board finds the most competent and probative 
evidence of record preponderates against a finding that the 
Veteran suffered from a seizure during service or for many 
years thereafter.  The first time the Veteran is shown to 
have a seizure is in July 1992, which is more than 15 years 
after he was separated from service.  This gap of many years 
in the record militates against a finding that the alleged 
in-service head injury caused a chronic seizure disorder, and 
also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  As noted, 
the Board also finds probative that, when the Veteran sought 
treatment in July 1992, he did not mention an in-service head 
injury but, instead, reported suffering a closed head injury 
after service, with no prior history of a head injury, and 
onset of symptoms only three years earlier.  

In sum, the Board finds the evidence shows that a closed head 
injury is the most likely etiology of the Veteran's seizures; 
however, the preponderance of the evidence reflects that the 
closed head injury to which the medical evidence refers 
occurred after service, in 1976.  In making this 
determination, the Board finds highly probative that the 
medical evidence of record does not contain any mention of a 
head injury that occurred during the Veteran's military 
service, including when he initially sought treatment in July 
1992.  In addition, there is no clinical or radiographic 
evidence of a closed head injury incurred during military 
service.  

The Veteran was asked to submit evidence in support of his 
claim and yet, there is no competent medical opinion of 
record which relates the Veteran's seizure disorder to any 
event during his military service, including the alleged in-
service head injury.  Therefore, based on the reasons and 
bases set forth above, the Board finds that the preponderance 
of the evidence is against the grant of service connection 
for a seizure disorder, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for a seizure disorder is 
denied.  


REMAND

In addition to the forgoing, the Veteran is seeking 
entitlement to service connection for an anxiety disorder.  

In December 2007, the Board remanded this claim in order to 
afford the Veteran a VA examination and to obtain an opinion 
as to likelihood that his current anxiety disorder is related 
to his military service.  The examiner was specifically 
requested to provide an opinion as to whether it is more 
likely than not, at least as likely as not, or less than 
likely that the Veteran's anxiety disorder is causally 
related to his active military service, including his service 
in Vietnam.  

Since the Board's Remand, the Veteran has been afforded a VA 
examination and a nexus opinion obtained.  The examiner who 
conducted the June 2008 VA examination stated it is "more 
probable than not" that the Veteran's anxiety disorder is 
secondary to his seizure disorder.  

In a written statement dated January 2009, the Veteran's 
representative argued that a remand is necessary because the 
June 2008 examiner did not specifically address the 
likelihood of a direct relationship between the Veteran's 
anxiety disorder and his military service.  The Board agrees.  
The Court has held that a medical examination must 
specifically address pertinent issues, and the silence of an 
examiner cannot be relied upon as evidence against a claim.  
See Wisch v. Brown, 8 Vet. App. 139 (1995).  The Court has 
also held that a remand by either the Court or the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
such, the examiner is again requested to comply with the 
Board's remand directives, stated below.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the psychologist who 
conducted the June 2008 VA examination 
review the entire claims file, 
including the Board's December 2007 
Remand, and provide an opinion as to 
the following:

a.	Whether it is more likely than 
not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that the Veteran's 
generalized anxiety disorder is 
related to the Veteran's active 
military service, including his 
service in Vietnam.  A rationale 
must be provided with any 
opinion offered.  

b.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

c.	If the examiner who conducted 
the June 2008 VA examination is 
no longer available, an examiner 
knowledgeable in evaluating 
anxiety disorders should be 
requested to review the claims 
file and provide a nexus 
opinion.  If the examiner 
requires examination of the 
Veteran to aid in forming an 
opinion, such examination should 
be scheduled.

2.	  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


